Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 20, 2020

                                       No. 04-20-00207-CR

                                     Jacob Charles SMITH,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 6598
                      The Honorable Stephen B. Ables, Judge Presiding


                                         ORDER

         After we granted court reporter Connie Calvert’s first motion for extension of time to file
the reporter’s records, we set the records due on August 14, 2020. See TEX. R. APP. R. 35.3(c).
After the extended due date, the court reporter filed a second request for an extension of time to
file the records until September 14, 2020.
      The reporter’s request is GRANTED. The reporter’s records are due on September 14,
2020. See id. (limiting any extension in an ordinary appeal to thirty days); id. R. 2.
        If the court reporter is unable to file the completed record by September 14, 2020, any
further request for additional time to file the record must be accompanied by a signed, written
status report.
       The report must describe the transcript by day with the date, description, page counts, and
remarks for each day. The page counts must include the total number of pages, the number of
pages edited, proofread, and formatted into the required electronic form (including bookmarks).
       The report may describe any unusual aspects of the records. The report must describe
any problems the court reporter reasonably believes may delay the completion of the records
beyond the requested date.
       The preferred form for the status report, with an accompanying example, is attached.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court